Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the plaintiffs petition for certification limited to the following issue: “Under the circumstances of this case, did the Appellate Court properly conclude that the plaintiff refused to take the blood alcohol test within the meaning of General Statutes § 14-227b (f) (3)?” Dalmaso v. Dept. of Motor Vehicles, 244 Conn. 923, 923-24, 714 A.2d 9 (1998).